 

Exhibit 10.9

 

Menlo Therapeutics Inc.

 

Restricted Share Unit Grant Notice
(2019 Equity Incentive Plan)

 

Menlo Therapeutics Inc. (the “Company”), pursuant to its 2019 Equity Incentive
Plan (the “Plan”), hereby awards to Participant a Restricted Share Unit Award
for the number of Shares (“Restricted Share Units”) set forth below (the
“Award”). The Award is subject to all of the terms and conditions as set forth
in this notice of grant (this “Restricted Share Unit Grant Notice”), and in the
Plan and the Restricted Share Unit Award Agreement (the “Award Agreement”), both
of which are attached hereto and incorporated herein in their entirety.
Capitalized terms not explicitly defined herein shall have the meanings set
forth in the Plan or the Award Agreement. In the event of any conflict between
the terms in this Restricted Share Unit Grant Notice or the Award Agreement and
the Plan, the terms of the Plan shall control.

 

Participant: [NAME] Date of Grant: [DATE OF GRANT] Vesting Commencement Date:
Last day of the calendar quarter in which the Date of Grant occurs Number of
Restricted Share Units: [•]

 

 

Vesting Schedule:      [_____]1; provided however, that the Restricted Share
Units shall vest in full upon a termination of the Participant’s continuous
service (i) by the Company without Cause (as defined in the Plan) or (ii) to the
extent any written agreement between the Participant and the Company or one of
its subsidiaries provides for payments or benefits upon a resignation for “good
reason” or a term of similar import, by the Participant for “good reason” (as
defined in the applicable written agreement between the Participant and the
Company or one of its subsidiaries), in each case, within 12 months following a
Change in Control.

 

 

Issuance Schedule:    Subject to any Capitalization Adjustment, one Share (or
its cash equivalent, at the discretion of the Company) will be issued for each
Restricted Share Unit that vests at the time set forth in Section 6 of the Award
Agreement.

 

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Restricted Share Unit Grant Notice, the Award
Agreement and the Plan. Participant further acknowledges that as of the Date of
Grant, this Restricted Share Unit Grant Notice, the Award Agreement and the Plan
set forth the entire understanding between Participant and the Company regarding
the acquisition of the Share pursuant to the Award specified above and supersede
all prior oral and written agreements on the terms of this Award, with the
exception, if applicable, of (i) restricted share unit awards or options
previously granted and delivered to Participant, (ii) the written employment
agreement, offer letter or other written agreement entered into between the
Company and Participant specifying the terms that should govern this specific
Award, and (iii) any compensation recovery policy that is adopted by the Company
or is otherwise required by applicable law.

 

By accepting this Award, Participant acknowledges having received and read the
Restricted Share Unit Grant Notice, the Award Agreement and the Plan and agrees
to all of the terms and conditions set forth in these documents. Participant
consents to receive Plan documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

 



 

1 Customized vesting schedule to be inserted

 



 

 

 

Menlo Therapeutics Inc.  Participant      By:                             
Signature  Signature Title:      Date:                        Date:     

 

Attachments:Award Agreement and 2019 Equity Incentive Plan

 



 

 

 

Attachment I

 

Menlo Therapeutics Inc.

 

2019 Equity Incentive Plan

Restricted Share Unit Award Agreement

 

Pursuant to the Restricted Share Unit Grant Notice (the “Grant Notice”) and this
Restricted Share Unit Award Agreement (the “Agreement”), Menlo Therapeutics Inc.
(the “Company”) has awarded you (“Participant”) a Restricted Share Unit Award
(the “Award”) pursuant to the Company’s 2019 Equity Incentive Plan (the “Plan”)
for the number of Restricted Share Units/Shares indicated in the Grant Notice.
Capitalized terms not explicitly defined in this Agreement or the Grant Notice
shall have the same meanings given to them in the Plan. The terms of your Award,
in addition to those set forth in the Grant Notice, are as follows.

 

1.              Grant of the Award. This Award represents the right to be issued
on a future date one (1) Share for each Restricted Share Unit that vests on the
applicable vesting date(s) (subject to any adjustment under Section 3 below) as
indicated in the Grant Notice. As of the Date of Grant, the Company will credit
to a bookkeeping account maintained by the Company for your benefit (the
“Account”) the number of Restricted Share Units/Shares subject to the Award.
Notwithstanding the foregoing, the Company reserves the right to issue you the
cash equivalent of Shares, in part or in full satisfaction of the delivery of
Shares in connection with the vesting of the Restricted Share Units, and, to the
extent applicable, references in this Agreement and the Grant Notice to Share
issuable in connection with your Restricted Share Units will include the
potential issuance of its cash equivalent pursuant to such right. This Award was
granted in consideration of your services to the Company.

 

2.              Vesting. Subject to the limitations contained herein, your Award
will vest, if at all, in accordance with the vesting schedule provided in the
Grant Notice. Except as otherwise provided in the Grant Notice, vesting will
cease upon the termination of your Continuous Service and the Restricted Share
Units credited to the Account that were not vested on the date of such
termination will be forfeited at no cost to the Company and you will have no
further right, title or interest in or to such Award or the Shares to be issued
in respect of such portion of the Award.

 

3.              Number of Shares. The number of Restricted Share Units subject
to your Award may be adjusted from time to time for Capitalization Adjustments,
as provided in the Plan. Any additional Restricted Share Units, Shares, cash or
other property that becomes subject to the Award pursuant to this Section 3, if
any, shall be subject, in a manner determined by the Board, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
delivery as applicable to the other Restricted Share Units and Shares covered by
your Award. Notwithstanding the provisions of this Section 3, no fractional
Shares or rights for fractional Shares shall be created pursuant to this Section
3. Any fraction of a Share will be rounded down to the nearest whole Share.

 

4.              Securities Law Compliance. You may not be issued any Shares
under your Award unless the Shares underlying the Restricted Share Units are
either (i) then registered under the Securities Act, or (ii) the Company has
determined that such issuance would be exempt from the registration requirements
of the Securities Act. Your Award must also comply with other applicable laws
and regulations governing the Award, and you shall not receive such Shares if
the Company determines that such receipt would not be in material compliance
with such laws and regulations.

 



 

 

 

5.              Transfer Restrictions. Prior to the time that Shares have been
delivered to you, you may not transfer, pledge, sell or otherwise dispose of
this Award or the Shares issuable in respect of your Award, except as expressly
provided in this Section 5. For example, you may not use Shares that may be
issued in respect of your Restricted Share Units as security for a loan. The
restrictions on transfer set forth herein will lapse upon delivery to you of
Shares in respect of your vested Restricted Share Units.

 

(a)               Death. Your Award is transferable by will and by the laws of
descent and distribution. At your death, vesting of your Award will cease and
your executor or administrator of your estate shall be entitled to receive, on
behalf of your estate, any Shares or other consideration that vested but was not
issued before your death.

 

(b)              Domestic Relations Orders. Upon receiving written permission
from the Board or its duly authorized designee, and provided that you and the
designated transferee enter into transfer and other agreements required by the
Company, you may transfer your right to receive the distribution of Shares or
other consideration hereunder, pursuant to a domestic relations order, marital
settlement agreement or other divorce or separation instrument as permitted by
applicable law that contains the information required by the Company to
effectuate the transfer. You are encouraged to discuss the proposed terms of any
division of this Award with the Company General Counsel prior to finalizing the
domestic relations order or marital settlement agreement to verify that you may
make such transfer, and if so, to help ensure the required information is
contained within the domestic relations order or marital settlement agreement.

 

6.              Date of Issuance.

 

(a)               The issuance of Shares in respect of the Restricted Share
Units is intended to comply with Treasury Regulations Section 1.409A-1(b)(4) and
will be construed and administered in such a manner. Subject to the satisfaction
of the Withholding Obligation set forth in Section 11 of this Agreement, in the
event one or more Restricted Share Units vests, the Company shall issue to you
one (1) Share for each Restricted Share Unit that vests on the applicable
vesting date(s) (subject to any adjustment under Section 3 above, and subject to
any different provisions in the Grant Notice). Each issuance date determined by
this paragraph is referred to as an “Original Issuance Date”.

 

(b)              If the Original Issuance Date falls on a date that is not a
business day, delivery shall instead occur on the next following business day.
In addition, if:

 

(i)                 the Original Issuance Date does not occur (1) during an
“open window period” applicable to you, as determined by the Company in
accordance with the Company’s then-effective policy on trading in Company
securities, or (2) on a date when you are otherwise permitted to sell Shares on
an established stock exchange or stock market (including but not limited to
under a previously established written trading plan that meets the requirements
of Rule 10b5-1 under the Exchange Act and was entered into in compliance with
the Company's policies (a “10b5-1 Arrangement”)), and

 

(ii)              either (1) a Withholding Obligation does not apply, or (2) the
Company decides, prior to the Original Issuance Date, (A) not to satisfy the
Withholding Obligation by withholding Shares from the Shares otherwise due, on
the Original Issuance Date, to you under this Award, and (B) not to permit you
to enter into a “same day sale” commitment with a broker-dealer pursuant to
Section 11 of this Agreement (including but not limited to a commitment under a
10b5-1 Arrangement) and (C) not to permit you to pay your Withholding Obligation
in cash,

 



 

 

 

then the Shares that would otherwise be issued to you on the Original Issuance
Date will not be delivered on such Original Issuance Date and will instead be
delivered on the first business day when you are not prohibited from selling
Shares in the open public market, but in no event later than December 31 of the
calendar year in which the Original Issuance Date occurs (that is, the last day
of your taxable year in which the Original Issuance Date occurs), or, if and
only if permitted in a manner that complies with Treasury Regulations Section
1.409A-1(b)(4), no later than the date that is the 15th day of the third
calendar month of the applicable year following the year in which the Shares
under this Award are no longer subject to a “substantial risk of forfeiture”
within the meaning of Treasury Regulations Section 1.409A-1(d).

 

(c)               The form of delivery (e.g., a Share certificate or electronic
entry evidencing such Shares) shall be determined by the Company.

 

7.              Dividends. You shall receive no benefit or adjustment to your
Award with respect to any cash dividend, share dividend or other distribution
that does not result from a Capitalization Adjustment; provided, however, that
this sentence will not apply with respect to any Shares that are delivered to
you in connection with your Award after such Shares have been delivered to you.

 

8.              Restrictive Legends. The Shares issued in respect of your Award
shall be endorsed with appropriate legends as determined by the Company.

 

9.              Execution of Documents. You hereby acknowledge and agree that
the manner selected by the Company by which you indicate your consent to your
Grant Notice is also deemed to be your execution of your Grant Notice and of
this Agreement. You further agree that such manner of indicating consent may be
relied upon as your signature for establishing your execution of any documents
to be executed in the future in connection with your Award.

 

10.              Award not a Service Contract.

 

(a)               Nothing in this Agreement (including, but not limited to, the
vesting of your Award or the issuance of the Shares in respect of your Award),
the Plan or any covenant of good faith and fair dealing that may be found
implicit in this Agreement or the Plan shall: (i) confer upon you any right to
continue in the employ or service of, or affiliation with, the Company or an
Affiliate; (ii) constitute any promise or commitment by the Company or an
Affiliate regarding the fact or nature of future positions, future work
assignments, future compensation or any other term or condition of employment or
affiliation; (iii) confer any right or benefit under this Agreement or the Plan
unless such right or benefit has specifically accrued under the terms of this
Agreement or Plan; or (iv) deprive the Company of the right to terminate you at
will and without regard to any future vesting opportunity that you may have.

 

(b)              By accepting this Award, you acknowledge and agree that the
right to continue vesting in the Award pursuant to the vesting schedule provided
in the Grant Notice may not be earned unless (in addition to any other
conditions described in the Grant Notice and this Agreement) you continue as an
employee, director or consultant at the will of the Company and affiliate, as
applicable (not through the act of being hired, being granted this Award or any
other award or benefit) and that the Company has the right to reorganize, sell,
spin-out or otherwise restructure one or more of its businesses or Affiliates at
any time or from time to time, as it deems appropriate (a “reorganization”). You
acknowledge and agree that such a reorganization could result in the termination
of your Continuous Service, or the termination of Affiliate status of your
employer and the loss of benefits available to you under this Agreement,
including but not limited to, the termination of the right to continue vesting
in the Award. You further acknowledge and agree that this Agreement, the Plan,
the transactions contemplated hereunder and the vesting schedule set forth
herein or any covenant of good faith and fair dealing that may be found implicit
in any of them do not constitute an express or implied promise of continued
engagement as an employee or consultant for the term of this Agreement, for any
period, or at all, and shall not interfere in any way with the Company’s right
to terminate your Continuous Service at any time, with or without your cause or
notice, or to conduct a reorganization.

 



 

 

 

11.            Withholding Obligation.

 

(a)       On each vesting date, and on or before the time you receive a
distribution of the Shares in respect of your Restricted Share Units, and at any
other time as reasonably requested by the Company in accordance with applicable
tax laws, you hereby authorize any required withholding from the Share issuable
to you and/or otherwise agree to make adequate provision, including in cash, for
any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or any Affiliate that arise in connection
with your Award (the “Withholding Obligation”).

 

(b)       By accepting this Award, you acknowledge and agree that the Company or
any Affiliate may, in its sole discretion, satisfy all or any portion of the
Withholding Obligation relating to your Restricted Share Units by any of the
following means or by a combination of such means: (i) causing you to pay any
portion of the Withholding Obligation in cash; (ii) withholding from any
compensation otherwise payable to you by the Company; (iii) withholding Shares
from the Shares issued or otherwise issuable to you in connection with the Award
with a Fair Market Value (measured as of the date Shares are issued pursuant to
Section 6) equal to the amount of such Withholding Obligation; provided,
however, that the number of such Shares so withheld will not exceed the amount
necessary to satisfy the Withholding Obligation using the maximum statutory
withholding rates for federal, state, local and foreign tax purposes, including
payroll taxes, that are applicable to supplemental taxable income; and provided,
further, that to the extent necessary to qualify for an exemption from
application of Section 16(b) of the Exchange Act, if applicable, such Share
withholding procedure will be subject to the express prior approval of the Board
or the Company’s Compensation Committee; and/or (iv) permitting or requiring you
to enter into a “same day sale” commitment, if applicable, with a broker-dealer
that is a member of the Financial Industry Regulatory Authority (a “FINRA
Dealer”), pursuant to this authorization and without further consent, whereby
you irrevocably elect to sell a portion of the Shares to be delivered in
connection with your Restricted Share Units to satisfy the Withholding
Obligation and whereby the FINRA Dealer irrevocably commits to forward the
proceeds necessary to satisfy the Withholding Obligation directly to the Company
and/or its Affiliates. Unless the Withholding Obligation is satisfied, the
Company shall have no obligation to deliver to you any Share or any other
consideration pursuant to this Award.

 

(c)       In the event the Withholding Obligation arises prior to the delivery
to you of Share or it is determined after the delivery of Share to you that the
amount of the Withholding Obligation was greater than the amount withheld by the
Company, you agree to indemnify and hold the Company harmless from any failure
by the Company to withhold the proper amount.

 

12.            Tax Consequences. The Company has no duty or obligation to
minimize the tax consequences to you of this Award and shall not be liable to
you for any adverse tax consequences to you arising in connection with this
Award. You are hereby advised to consult with your own personal tax, financial
and/or legal advisors regarding the tax consequences of this Award and by
signing the Grant Notice, you have agreed that you have done so or knowingly and
voluntarily declined to do so. You understand that you (and not the Company)
shall be responsible for your own tax liability that may arise as a result of
this investment or the transactions contemplated by this Agreement.

 

13.            Unsecured Obligation. Your Award is unfunded, and as a holder of
a vested Award, you shall be considered an unsecured creditor of the Company
with respect to the Company’s obligation, if any, to issue Shares or other
property pursuant to this Agreement. You shall not have voting or any other
rights as a shareholder of the Company with respect to the Shares to be issued
pursuant to this Agreement until such Shares are issued to you pursuant to
Section 6 of this Agreement. Upon such issuance, you will obtain full voting and
other rights as a shareholder of the Company. Nothing contained in this
Agreement, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind or a fiduciary relationship between you
and the Company or any other person.

 



 

 

 

14.            Notices. Any notice or request required or permitted hereunder
shall be given in writing (including electronically) and will be deemed
effectively given upon receipt or, in the case of notices delivered by mail by
the Company to you, five (5) days after deposit in the United States mail,
postage prepaid, addressed to you at the last address you provided to the
Company. The Company may, in its sole discretion, decide to deliver any
documents related to participation in the Plan and this Award by electronic
means or to request your consent to participate in the Plan by electronic means.
By accepting this Award, you consent to receive such documents by electronic
delivery and to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

 

15.            Headings. The headings of the Sections in this Agreement are
inserted for convenience only and shall not be deemed to constitute a part of
this Agreement or to affect the meaning of this Agreement.

 

16.            Miscellaneous.

 

(a)               The rights and obligations of the Company under your Award
shall be transferable by the Company to any one or more persons or entities, and
all covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns.

 

(b)              You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.

 

(c)               You acknowledge and agree that you have reviewed your Award in
its entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.

 

(d)              This Agreement shall be subject to all applicable laws, rules,
and regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

(e)               All obligations of the Company under the Plan and this
Agreement shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

17.            Governing Plan Document. Your Award is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
Award, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan. Your Award (and any compensation paid or Shares issued under your
Award) is subject to recoupment in accordance with The Dodd–Frank Wall Street
Reform and Consumer Protection Act and any implementing regulations thereunder,
any clawback policy adopted by the Company and any compensation recovery policy
otherwise required by applicable law. No recovery of compensation under such a
clawback policy will be an event giving rise to a right to voluntarily terminate
employment upon a resignation for “good reason,” or for a “constructive
termination” or any similar term under any plan of or agreement with the
Company.

 

18.            Effect on Other Employee Benefit Plans. The value of the Award
subject to this Agreement shall not be included as compensation, earnings,
salaries, or other similar terms used when calculating benefits under any
employee benefit plan (other than the Plan) sponsored by the Company or any
Affiliate except as such plan otherwise expressly provides. The Company
expressly reserves its rights to amend, modify, or terminate any or all of the
employee benefit plans of the Company or any Affiliate.

 



 

 

 

19.              Severability. If all or any part of this Agreement or the Plan
is declared by any court or governmental authority to be unlawful or invalid,
such unlawfulness or invalidity shall not invalidate any portion of this
Agreement or the Plan not declared to be unlawful or invalid. Any Section of
this Agreement (or part of such a Section) so declared to be unlawful or invalid
shall, if possible, be construed in a manner which will give effect to the terms
of such Section or part of a Section to the fullest extent possible while
remaining lawful and valid.

 

20.              Other Documents. You hereby acknowledge receipt or the right to
receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act. In addition, you acknowledge receipt of
the Company’s policy permitting certain individuals to sell Shares only during
certain "window" periods and the Company's insider trading policy, in effect
from time to time.

 

21.              Amendment. This Agreement may not be modified, amended or
terminated except by an instrument in writing, signed by you and by a duly
authorized representative of the Company. Notwithstanding the foregoing, this
Agreement may be amended solely by the Board by a writing which specifically
states that it is amending this Agreement, so long as a copy of such amendment
is delivered to you, and provided that, except as otherwise expressly provided
in the Plan, no such amendment materially adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Board reserves the right to change, by written notice to you, the
provisions of this Agreement in any way it may deem necessary or advisable to
carry out the purpose of the Award as a result of any change in applicable laws
or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change shall be applicable only to rights relating to
that portion of the Award which is then subject to restrictions as provided
herein.

 

22.              Compliance with Section 409A of the Code. This Award is
intended to be exempt from the application of Section 409A of the Code,
including but not limited to by reason of complying with the “short-term
deferral” rule set forth in Treasury Regulation Section 1.409A-1(b)(4) and any
ambiguities herein shall be interpreted accordingly. Notwithstanding the
foregoing, if it is determined that the Award fails to satisfy the requirements
of the short-term deferral rule and is otherwise not exempt from, and determined
to be deferred compensation subject to Section 409A of the Code, this Award
shall comply with Section 409A to the extent necessary to avoid adverse personal
tax consequences and any ambiguities herein shall be interpreted accordingly. If
it is determined that the Award is deferred compensation subject to Section 409A
and you are a “Specified Employee” (within the meaning set forth in Section
409A(a)(2)(B)(i) of the Code) as of the date of your “Separation from Service”
(as defined in Section 409A), then the issuance of any Shares that would
otherwise be made upon the date of your Separation from Service or within the
first six (6) months thereafter will not be made on the originally scheduled
date(s) and will instead be issued in a lump sum on the date that is six (6)
months and one day after the date of the Separation from Service, with the
balance of the Shares issued thereafter in accordance with the original vesting
and issuance schedule set forth above, but if and only if such delay in the
issuance of the Shares is necessary to avoid the imposition of adverse taxation
on you in respect of the Shares under Section 409A of the Code. Each installment
of Shares that vests is intended to constitute a “separate payment” for purposes
of Treasury Regulation Section 1.409A-2(b)(2).

 

* * * * *

 

This Restricted Share Unit Award Agreement shall be deemed to be signed by the
Company and the Participant upon the signing by the Participant of the
Restricted Share Unit Grant Notice to which it is attached.

 



 

 

 

Attachment II

 

2019 Equity Incentive Plan

 



 

 

 

Menlo Therapeutics Inc.

 

Restricted Share Unit Grant Notice
(2019 Equity Incentive Plan)

 

Menlo Therapeutics Inc. (the “Company”), pursuant to its 2019 Equity Incentive
Plan including its Sub-Plan for Israeli Participants (jointly the “Plan”),
hereby awards to Participant a Restricted Share Unit Award for the number of
Shares (“Restricted Share Units”) set forth below (the “Award”). The Award is
subject to all of the terms and conditions as set forth in this notice of grant
(this “Restricted Share Unit Grant Notice”), and in the Plan and the Restricted
Share Unit Award Agreement (the “Award Agreement”), both of which are attached
hereto and incorporated herein in their entirety. Capitalized terms not
explicitly defined herein shall have the meanings set forth in the Plan or the
Award Agreement. In the event of any conflict between the terms in this
Restricted Share Unit Grant Notice or the Award Agreement and the Plan, the
terms of the Plan shall control.

 

Participant: [NAME] Date of Grant: [DATE OF GRANT] Vesting Commencement Date:
Last day of the calendar quarter in which the Date of Grant occurs Number of
Restricted Share Units: [•]

 

Type of Grant:¨ Trustee Capital Gains Route2

 

Vesting Schedule:            [_____]3; provided however, that the Restricted
Share Units shall vest in full upon a termination of the Participant’s
continuous service (i) by the Company without Cause (as defined in the Plan) or
(ii) to the extent any written agreement between the Participant and the Company
or one of its subsidiaries provides for payments or benefits upon a resignation
for “good reason” or a term of similar import, by the Participant for “good
reason” (as defined in the applicable written agreement between the Participant
and the Company or one of its subsidiaries), in each case, within 12 months
following a Change in Control.

 

Issuance Schedule:            Subject to any Capitalization Adjustment, one
Share (or its cash equivalent, at the discretion of the Company) will be issued
for each Restricted Share Unit that vests at the time set forth in Section 6 of
the Award Agreement.

 

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Restricted Share Unit Grant Notice, the Award
Agreement and the Plan. Participant further acknowledges that as of the Date of
Grant, this Restricted Share Unit Grant Notice, the Award Agreement and the Plan
set forth the entire understanding between Participant and the Company regarding
the acquisition of the Share pursuant to the Award specified above and supersede
all prior oral and written agreements on the terms of this Award, with the
exception, if applicable, of (i) restricted share unit awards or options
previously granted and delivered to Participant, (ii) the written employment
agreement, offer letter or other written agreement entered into between the
Company and Participant specifying the terms that should govern this specific
Award, and (iii) any compensation recovery policy that is adopted by the Company
or is otherwise required by applicable law.

 

By accepting this Award, Participant acknowledges having received and read the
Restricted Share Unit Grant Notice, the Award Agreement and the Plan and agrees
to all of the terms and conditions set forth in these documents. Participant
consents to receive Plan documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

 



 





2 Tax route for employees of the Company in Israel.

3 Customized vesting schedule to be inserted



 



 

 

 

Additional Terms/Acknowledgements for Awards classified as Trustee Capital Gains
Route: Participant (i) declares that he/she has had an opportunity to obtain the
advice of counsel prior to executing this Grant Notice, (ii) declares that
she/he is familiar with Section 102 and the regulations and rules promulgated
thereunder, including without limitations the provisions of the applicable tax
route, and agrees to comply with such provisions, as amended from time to time,
provided that if such terms are not met, Section 102 may not apply; (iii) agrees
to the terms and conditions of the trust deed signed between the Trustee and the
Company, including but not limited to the holding of the Shares by the Trustee;
(iv) acknowledges that releasing the Shares from the holding of the Trustee
prior to the termination of the Holding Period constitutes a violation of the
terms of Section 102 and agrees to bear the relevant sanctions; (v) authorizes
the Company to provide the Trustee with any information required for the purpose
of administering the Plan including executing its obligations under the
Ordinance, the trust deed and the trust agreement, including without limitation
information about his/her Shares, income tax rates, salary bank account, contact
details and identification number; (vi) declares that he/she is a resident of
the State of Israel for tax purposes on the Grant Date and agrees to notify the
Company upon any change in the residence address indicated above and
acknowledges that if he/she ceases to be an Israeli resident or if his/her
engagement with the Company or Affiliate is terminated, the Shares shall remain
subject to Section 102, the trust agreement, the Plan, the Agreement and this
Notice.

 



Menlo Therapeutics Inc.  Participant      By:                             
Signature  Signature Title:      Date:                        Date:     

 

Attachments:Award Agreement and 2019 Equity Incentive Plan

 



 

 

 

Attachment I

 

Menlo Therapeutics Inc.

 

2019 Equity Incentive Plan

Restricted Share Unit Award Agreement

 

Pursuant to the Restricted Share Unit Grant Notice (the “Grant Notice”) and this
Restricted Share Unit Award Agreement (the “Agreement”), Menlo Therapeutics Inc.
(the “Company”) has awarded you (“Participant”) a Restricted Share Unit Award
(the “Award”) pursuant to the Company’s 2019 Equity Incentive Plan (the “Plan”)
for the number of Restricted Share Units/Shares indicated in the Grant Notice.
Capitalized terms not explicitly defined in this Agreement or the Grant Notice
shall have the same meanings given to them in the Plan. The terms of your Award,
in addition to those set forth in the Grant Notice, are as follows.

 

23.            Grant of the Award. This Award represents the right to be issued
on a future date one (1) Share for each Restricted Share Unit that vests on the
applicable vesting date(s) (subject to any adjustment under Section 3 below) as
indicated in the Grant Notice. As of the Date of Grant, the Company will credit
to a bookkeeping account maintained by the Company for your benefit (the
“Account”) the number of Restricted Share Units/Shares subject to the Award.
Notwithstanding the foregoing, the Company reserves the right to issue you the
cash equivalent of Shares, in part or in full satisfaction of the delivery of
Shares in connection with the vesting of the Restricted Share Units, and, to the
extent applicable, references in this Agreement and the Grant Notice to Share
issuable in connection with your Restricted Share Units will include the
potential issuance of its cash equivalent pursuant to such right. This Award was
granted in consideration of your services to the Company.

 

24.            Vesting. Subject to the limitations contained herein, your Award
will vest, if at all, in accordance with the vesting schedule provided in the
Grant Notice. Except as otherwise provided in the Grant Notice, vesting will
cease upon the termination of your Continuous Service and the Restricted Share
Units credited to the Account that were not vested on the date of such
termination will be forfeited at no cost to the Company and you will have no
further right, title or interest in or to such Award or the Shares to be issued
in respect of such portion of the Award.

 

25.            Number of Shares. The number of Restricted Share Units subject to
your Award may be adjusted from time to time for Capitalization Adjustments, as
provided in the Plan. Any additional Restricted Share Units, Shares, cash or
other property that becomes subject to the Award pursuant to this Section 3, if
any, shall be subject, in a manner determined by the Board, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
delivery as applicable to the other Restricted Share Units and Shares covered by
your Award. Notwithstanding the provisions of this Section 3, no fractional
Shares or rights for fractional Shares shall be created pursuant to this Section
3. Any fraction of a Share will be rounded down to the nearest whole Share.

 

26.            Trustee. The Awards and the underlying Shares and/or any
additional rights, including without limitation any right to receive any
dividends, dividend equivalents or any shares received as a result of an
adjustment made under the Plan, that may be granted in connection with the
Awards (the “Additional Rights”) shall be issued to the Trustee for your benefit
under the provisions of the 102 Capital Gains Route for at least the period
stated in Section 102 of the Ordinance and the Income Tax Rules (Tax Benefits in
Share Issuance to Employees) 5763-2003 (the “Rules”). In the event the Awards do
not meet the requirements of Section 102 of the Ordinance, such Awards and the
underlying Shares shall not qualify for the favorable tax treatment under the
Capital Gains Route of Section 102 of the Ordinance. The Company makes no
representations or guarantees that the Awards will qualify for favorable tax
treatment and will not be liable or responsible if favorable tax treatment is
not available under Section 102 of the Ordinance. Any fees associated with any
sale, transfer or any act in relation to the Awards shall be borne by you and
the Trustee and/or the Company shall be entitled to withhold or deduct such fees
from payments otherwise due to you from the Company or the Trustee. In
accordance with the requirements of Section 102 of the Ordinance and the Capital
Gains Route, you shall not sell nor transfer the Shares or Additional Rights
from the Trustee until the end of the required Holding Period. Notwithstanding
the above, if any such sale or transfer occurs before the end of the required
Holding Period, you shall bear the sanctions under Section 102.

 



 

 

 

27.            Securities Law Compliance. You may not be issued any Shares under
your Award unless the Shares underlying the Restricted Share Units are either
(i) then registered under the Securities Act, or (ii) the Company has determined
that such issuance would be exempt from the registration requirements of the
Securities Act. Your Award must also comply with other applicable laws and
regulations governing the Award, and you shall not receive such Shares if the
Company determines that such receipt would not be in material compliance with
such laws and regulations.

 

28.            Transfer Restrictions. Prior to the time that Shares have been
delivered to you, you may not transfer, pledge, sell or otherwise dispose of
this Award or the Shares issuable in respect of your Award, except as expressly
provided in this Section 5. For example, you may not use Shares that may be
issued in respect of your Restricted Share Units as security for a loan. The
restrictions on transfer set forth herein will lapse upon delivery to you of
Shares in respect of your vested Restricted Share Units.

 

(a)               Death. Your Award is transferable by will and by the laws of
descent and distribution. At your death, vesting of your Award will cease and
your executor or administrator of your estate shall be entitled to receive, on
behalf of your estate, any Shares or other consideration that vested but was not
issued before your death.

 

(b)              Domestic Relations Orders. Upon receiving written permission
from the Board or its duly authorized designee, and provided that you and the
designated transferee enter into transfer and other agreements required by the
Company, you may transfer your right to receive the distribution of Shares or
other consideration hereunder, pursuant to a domestic relations order, marital
settlement agreement or other divorce or separation instrument as permitted by
applicable law that contains the information required by the Company to
effectuate the transfer. You are encouraged to discuss the proposed terms of any
division of this Award with the Company General Counsel prior to finalizing the
domestic relations order or marital settlement agreement to verify that you may
make such transfer, and if so, to help ensure the required information is
contained within the domestic relations order or marital settlement agreement.

 

29.            Date of Issuance.

 

(a)               The issuance of Shares in respect of the Restricted Share
Units is intended to comply with Treasury Regulations Section 1.409A-1(b)(4) and
will be construed and administered in such a manner. Subject to the satisfaction
of the Withholding Obligation set forth in Section 11 of this Agreement, in the
event one or more Restricted Share Units vests, the Company shall issue to you
one (1) Share for each Restricted Share Unit that vests on the applicable
vesting date(s) (subject to any adjustment under Section 3 above, and subject to
any different provisions in the Grant Notice). Each issuance date determined by
this paragraph is referred to as an “Original Issuance Date”.

 

(b)              If the Original Issuance Date falls on a date that is not a
business day, delivery shall instead occur on the next following business day.
In addition, if:

 



 

 

 

(i)                 the Original Issuance Date does not occur (1) during an
“open window period” applicable to you, as determined by the Company in
accordance with the Company’s then-effective policy on trading in Company
securities, or (2) on a date when you are otherwise permitted to sell Shares on
an established stock exchange or stock market (including but not limited to
under a previously established written trading plan that meets the requirements
of Rule 10b5-1 under the Exchange Act and was entered into in compliance with
the Company's policies (a “10b5-1 Arrangement”)), and

 

(ii)              either (1) a Withholding Obligation does not apply, or (2) the
Company decides, prior to the Original Issuance Date, (A) not to satisfy the
Withholding Obligation by withholding Shares from the Shares otherwise due, on
the Original Issuance Date, to you under this Award, and (B) not to permit you
to enter into a “same day sale” commitment with a broker-dealer pursuant to
Section 11 of this Agreement (including but not limited to a commitment under a
10b5-1 Arrangement) and (C) not to permit you to pay your Withholding Obligation
in cash,

 

then the Shares that would otherwise be issued to you on the Original Issuance
Date will not be delivered on such Original Issuance Date and will instead be
delivered on the first business day when you are not prohibited from selling
Shares in the open public market, but in no event later than December 31 of the
calendar year in which the Original Issuance Date occurs (that is, the last day
of your taxable year in which the Original Issuance Date occurs), or, if and
only if permitted in a manner that complies with Treasury Regulations Section
1.409A-1(b)(4), no later than the date that is the 15th day of the third
calendar month of the applicable year following the year in which the Shares
under this Award are no longer subject to a “substantial risk of forfeiture”
within the meaning of Treasury Regulations Section 1.409A-1(d).

 

(c)               The form of delivery (e.g., a Share certificate or electronic
entry evidencing such Shares) shall be determined by the Company.

 

30.            Dividends. You shall receive no benefit or adjustment to your
Award with respect to any cash dividend, share dividend or other distribution
that does not result from a Capitalization Adjustment; provided, however, that
this sentence will not apply with respect to any Shares that are delivered to
you in connection with your Award after such Shares have been delivered to you.

 

31.            Restrictive Legends. The Shares issued in respect of your Award
shall be endorsed with appropriate legends as determined by the Company.

 

32.            Execution of Documents. You hereby acknowledge and agree that the
manner selected by the Company by which you indicate your consent to your Grant
Notice is also deemed to be your execution of your Grant Notice and of this
Agreement. You further agree that such manner of indicating consent may be
relied upon as your signature for establishing your execution of any documents
to be executed in the future in connection with your Award.

 

33.            Award not a Service Contract.

 

(a)               Nothing in this Agreement (including, but not limited to, the
vesting of your Award or the issuance of the Shares in respect of your Award),
the Plan or any covenant of good faith and fair dealing that may be found
implicit in this Agreement or the Plan shall: (i) confer upon you any right to
continue in the employ or service of, or affiliation with, the Company or an
Affiliate; (ii) constitute any promise or commitment by the Company or an
Affiliate regarding the fact or nature of future positions, future work
assignments, future compensation or any other term or condition of employment or
affiliation; (iii) confer any right or benefit under this Agreement or the Plan
unless such right or benefit has specifically accrued under the terms of this
Agreement or Plan; or (iv) deprive the Company of the right to terminate you at
will and without regard to any future vesting opportunity that you may have.

 



 

 

 

(b)              By accepting this Award, you acknowledge and agree that the
right to continue vesting in the Award pursuant to the vesting schedule provided
in the Grant Notice may not be earned unless (in addition to any other
conditions described in the Grant Notice and this Agreement) you continue as an
employee, director or consultant at the will of the Company and affiliate, as
applicable (not through the act of being hired, being granted this Award or any
other award or benefit) and that the Company has the right to reorganize, sell,
spin-out or otherwise restructure one or more of its businesses or Affiliates at
any time or from time to time, as it deems appropriate (a “reorganization”). You
acknowledge and agree that such a reorganization could result in the termination
of your Continuous Service, or the termination of Affiliate status of your
employer and the loss of benefits available to you under this Agreement,
including but not limited to, the termination of the right to continue vesting
in the Award. You further acknowledge and agree that this Agreement, the Plan,
the transactions contemplated hereunder and the vesting schedule set forth
herein or any covenant of good faith and fair dealing that may be found implicit
in any of them do not constitute an express or implied promise of continued
engagement as an employee or consultant for the term of this Agreement, for any
period, or at all, and shall not interfere in any way with the Company’s right
to terminate your Continuous Service at any time, with or without your cause or
notice, or to conduct a reorganization.

 

34.            Withholding Obligation.

 

(a)       By accepting this Award, you acknowledge and agree that the Company
any Affiliate or the Trustee may, in its sole discretion, satisfy the federal,
state, local and foreign tax withholding obligations of the Company or any
Affiliate that arise in connection with your Award (the “Withholding
Obligation”) relating to your Restricted Share Units and underlying Shares by
any of the following means or by a combination of such means: (i) causing you to
pay any portion of the Withholding Obligation in cash; (ii) withholding from any
compensation otherwise payable to you by the Company; (iii) withholding from
consideration received upon sale of the Shares; (iv) withholding Shares from the
Shares issued or otherwise issuable to you in connection with the Award with a
Fair Market Value equal to the amount of such Withholding Obligation; provided,
however, that the number of such Shares so withheld will not exceed the amount
necessary to satisfy the Withholding Obligation using the maximum statutory
withholding rates for federal, state, local and foreign tax purposes, including
payroll taxes, that are applicable to supplemental taxable income; and/or (v)
permitting or requiring you to enter into a “same day sale” commitment, if
applicable, with a broker-dealer that is a member of the Financial Industry
Regulatory Authority (a “FINRA Dealer”), pursuant to this authorization and
without further consent, whereby you irrevocably elect to sell a portion of the
Shares to be delivered in connection with your Restricted Share Units to satisfy
the Withholding Obligation and whereby the FINRA Dealer irrevocably commits to
forward the proceeds necessary to satisfy the Withholding Obligation directly to
the Company and/or its Affiliates. Unless the Withholding Obligation is
satisfied, the Company shall have no obligation to deliver to you any Share or
any other consideration pursuant to this Award.

 

(b)       In the event the Withholding Obligation arises prior to the delivery
to you of Share or it is determined after the delivery of Share to you that the
amount of the Withholding Obligation was greater than the amount withheld by the
Company, you agree to indemnify and hold the Company harmless from any failure
by the Company to withhold the proper amount.

 

(c)       Regardless of any action the Company its Affiliates or the Trustee
takes with respect to any Withholding Obligation you acknowledge that the
ultimate liability for all income tax, social insurance, payroll tax, payment on
account or other tax related items related to your participation in the Plan and
legally applicable to you ("Tax-Related Items"), is and remains on you (and in
the event of death, your heirs) responsibility and may exceed the amount
actually withheld by the Company or any Affiliate. If you are subject to
Tax-Related Items in more than one jurisdiction between the Date of Grant and
the date of any relevant taxable or tax withholding event, as applicable, you
acknowledge that the Company and/or the Trustee may be required to withhold or
account for Tax-Related Items in more than one jurisdiction. If the obligation
for Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
you are deemed to have been issued the full number of Shares subject to the
Awards, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of your
participation in the Plan.

 



 

 

 

(a)               The Company, any Affiliate, or the Trustee or anyone on their
behalf shall not be required to bear the aforementioned Tax-Related Items,
directly or indirectly, nor shall they be required to gross up such Tax-Related
Items in your salaries or remuneration.

 

35.            Tax Consequences. The Awards are intended to be taxed in
accordance with Section 102(b)(3) of the Ordinance, subject to full and complete
compliance with the terms of Section 102. If you have dual residency for tax
purposes you may be subject to taxation in several jurisdictions. Despite the
aforementioned, the Company does not undertake to maintain the qualified status
of the Awards and you acknowledge that you will not be entitled to damages of
any kind if the Award becomes disqualified and no longer qualifies under the 102
Capital Gains Route. The Company has no duty or obligation to minimize the tax
consequences to you of this Award and shall not be liable to you for any adverse
tax consequences to you arising in connection with this Award. You are hereby
advised to consult with your own personal tax, financial and/or legal advisors
regarding the tax consequences of this Award and by signing the Grant Notice,
you have agreed that you have done so or knowingly and voluntarily declined to
do so. You understand that you (and not the Company) shall be responsible for
your own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement.

 

36.            Unsecured Obligation. Your Award is unfunded, and as a holder of
a vested Award, you shall be considered an unsecured creditor of the Company
with respect to the Company’s obligation, if any, to issue Shares or other
property pursuant to this Agreement. You shall not have voting or any other
rights as a shareholder of the Company with respect to the Shares to be issued
pursuant to this Agreement until such Shares are issued to you pursuant to
Section 6 of this Agreement. Upon such issuance, you will obtain full voting and
other rights as a shareholder of the Company. Nothing contained in this
Agreement, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind or a fiduciary relationship between you
and the Company or any other person.

 

37.            Notices. Any notice or request required or permitted hereunder
shall be given in writing (including electronically) and will be deemed
effectively given upon receipt or, in the case of notices delivered by mail by
the Company to you, five (5) days after deposit in the United States mail,
postage prepaid, addressed to you at the last address you provided to the
Company. The Company may, in its sole discretion, decide to deliver any
documents related to participation in the Plan and this Award by electronic
means or to request your consent to participate in the Plan by electronic means.
By accepting this Award, you consent to receive such documents by electronic
delivery and to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

 

38.            Headings. The headings of the Sections in this Agreement are
inserted for convenience only and shall not be deemed to constitute a part of
this Agreement or to affect the meaning of this Agreement.

 

39.            Miscellaneous.

 

(a)               The rights and obligations of the Company under your Award
shall be transferable by the Company to any one or more persons or entities, and
all covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns.

 



 

 

 

(b)              You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.

 

(c)               You acknowledge and agree that you have reviewed your Award in
its entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.

 

(d)              This Agreement shall be subject to all applicable laws, rules,
and regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

(e)               All obligations of the Company under the Plan and this
Agreement shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

40.              Governing Plan Document. Your Award is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
Award, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan. Your Award (and any compensation paid or Shares issued under your
Award) is subject to recoupment in accordance with The Dodd–Frank Wall Street
Reform and Consumer Protection Act and any implementing regulations thereunder,
any clawback policy adopted by the Company and any compensation recovery policy
otherwise required by applicable law. No recovery of compensation under such a
clawback policy will be an event giving rise to a right to voluntarily terminate
employment upon a resignation for “good reason,” or for a “constructive
termination” or any similar term under any plan of or agreement with the
Company.

 

41.              Effect on Other Employee Benefit Plans. The value of the Award
subject to this Agreement shall not be included as compensation, earnings,
salaries, or other similar terms used when calculating benefits under any
employee benefit plan (other than the Plan) sponsored by the Company or any
Affiliate except as such plan otherwise expressly provides. The Company
expressly reserves its rights to amend, modify, or terminate any or all of the
employee benefit plans of the Company or any Affiliate.

 

42.              Severability. If all or any part of this Agreement or the Plan
is declared by any court or governmental authority to be unlawful or invalid,
such unlawfulness or invalidity shall not invalidate any portion of this
Agreement or the Plan not declared to be unlawful or invalid. Any Section of
this Agreement (or part of such a Section) so declared to be unlawful or invalid
shall, if possible, be construed in a manner which will give effect to the terms
of such Section or part of a Section to the fullest extent possible while
remaining lawful and valid.

 

43.              Other Documents. You hereby acknowledge receipt or the right to
receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act. In addition, you acknowledge receipt of
the Company’s policy permitting certain individuals to sell Shares only during
certain "window" periods and the Company's insider trading policy, in effect
from time to time.

 

44.              Amendment. This Agreement may not be modified, amended or
terminated except by an instrument in writing, signed by you and by a duly
authorized representative of the Company. Notwithstanding the foregoing, this
Agreement may be amended solely by the Board by a writing which specifically
states that it is amending this Agreement, so long as a copy of such amendment
is delivered to you, and provided that, except as otherwise expressly provided
in the Plan, no such amendment materially adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Board reserves the right to change, by written notice to you, the
provisions of this Agreement in any way it may deem necessary or advisable to
carry out the purpose of the Award as a result of any change in applicable laws
or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change shall be applicable only to rights relating to
that portion of the Award which is then subject to restrictions as provided
herein.

 



 

 

 

45.              Compliance with Section 409A of the Code. This Award is
intended to be exempt from the application of Section 409A of the Code,
including but not limited to by reason of complying with the “short-term
deferral” rule set forth in Treasury Regulation Section 1.409A-1(b)(4) and any
ambiguities herein shall be interpreted accordingly. Notwithstanding the
foregoing, if it is determined that the Award fails to satisfy the requirements
of the short-term deferral rule and is otherwise not exempt from, and determined
to be deferred compensation subject to Section 409A of the Code, this Award
shall comply with Section 409A to the extent necessary to avoid adverse personal
tax consequences and any ambiguities herein shall be interpreted accordingly. If
it is determined that the Award is deferred compensation subject to Section 409A
and you are a “Specified Employee” (within the meaning set forth in Section
409A(a)(2)(B)(i) of the Code) as of the date of your “Separation from Service”
(as defined in Section 409A), then the issuance of any Shares that would
otherwise be made upon the date of your Separation from Service or within the
first six (6) months thereafter will not be made on the originally scheduled
date(s) and will instead be issued in a lump sum on the date that is six (6)
months and one day after the date of the Separation from Service, with the
balance of the Shares issued thereafter in accordance with the original vesting
and issuance schedule set forth above, but if and only if such delay in the
issuance of the Shares is necessary to avoid the imposition of adverse taxation
on you in respect of the Shares under Section 409A of the Code. Each installment
of Shares that vests is intended to constitute a “separate payment” for purposes
of Treasury Regulation Section 1.409A-2(b)(2).

 

46.              Securities Law Notice. If required under applicable law, the
Company shall use reasonable efforts to receive a securities exemption from the
Israeli Securities Authority to avoid the requirement to file an Israeli
securities prospectus in relation to the Plan and this Award grant. If such
exemption is obtained, copies of the Plan and the Form S-8 registration
statement for the Plan as filed with the U.S. Securities and Exchange Commission
will be made available by request from [   ].

 

* * * * *

 

This Restricted Share Unit Award Agreement shall be deemed to be signed by the
Company and the Participant upon the signing by the Participant of the
Restricted Share Unit Grant Notice to which it is attached.

 



 

 

 

Attachment II

 

2019 Equity Incentive Plan

 



 

